Citation Nr: 9921511	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for a saddle 
nose deformity. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1927 to May 1931, from 
August 1931 to October 1947 and from February 1951 to August 
1953.  

This is an appeal from a May 1995 rating decision by which the RO 
denied the veteran's claim for an increased rating for his 
service-connected nasal deformity.  The veteran was notified of 
that determination by a letter dated in June 1995.  The veteran 
filed his notice of disagreement in June 1995, and a statement of 
the case was issued in July 1995.  The veteran submitted a VA 
Form 9, in a timely manner, in August 1995; however, the form 
submitted by him was blank and he failed to assert any errors of 
fact or law.  

Although 38 C.F.R. § 20.203 permits the Board of Veterans' 
Appeals (Board)  to make determinations pertaining to adequacy of 
a substantive appeal, the Board is required under the same 
provision to afford the veteran notice of the deficiency and 60 
days to submit additional argument or to request a hearing.  The 
Board, in a January 1998 decision, dismissed the veteran's claim, 
based on a finding of an inadequate substantive appeal.  The 
Board's January 1998 decision was vacated in order to preserve 
procedural due process safeguards.  In its current status, the 
case is before the undersigned member of the Board for a 
decision, based on a de novo review.  

Under the facts of the veteran's case, I find that his failure to 
complete his VA form 9 is not fatal as he provided pertinent 
testimony during a December 1995 hearing.  Arguably, the hearing 
transcript is sufficient to satisfy the requirements of a timely 
substantive appeal using the same analysis by which testimony has 
been considered satisfactory for the purposes of filing a notice 
of disagreement.  

The Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations, 
being appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and any 
prior Supplemental Statements of the Case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (1998).

United States Court of Veterans Appeals (now the United States 
Court of Appeals for Veterans Claims, hereinafter the Court) has 
held that a statement of an appellant's representative at the 
hearing by the RO could function as a notice of disagreement.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  By analogy, we may 
apply this same principle to the veteran's December 1995 
testimony and find the veteran submitted a timely substantive 
appeal to his claim for an increased rating.  


FINDING OF FACT

The saddle nose deformity is manifested by complaints of 
persistent bleeding and evidence of a mild saddle deformity with 
moderate septum deviation; the nasal passage is not shown to be 
50 percent obstructed.  


CONCLUSION OF LAW

The criteria for a compensable rating for a saddle nose deformity 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.87, Code 6502 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-grounded 
claim with respect to an increased rating for the service-
connected nasal deformity.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further duty 
to assist the veteran.  All relevant facts have been properly 
developed.  The recent examinations provide sufficient 
information to rate the disability in accordance with the 
applicable rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis 
of disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 4.1, 
4.2.  The veteran's service medical records show that the veteran 
had difficulty breathing due to a collapse of the nostrils since 
an operation in 1934.  In December 1943, the veteran underwent a 
rib cartilage insertion to elevate the nasal ridge.  In February 
1944, another piece of rib cartilage was inserted for further 
elevation of the ridge.  In October 1952, the veteran underwent 
another rhinoplasty with cartilage from the left ilium.  

The initial post service examination shows that the veteran had 
deformity of the nose with depression of the bridge of the nose 
and some broadening of the lower portion of the bridge.  There 
was fair nasal conduction.  The veteran gave a history of 
operation of the submucous that deteriorated into a saddle nose 
deformity that was only partially corrected after three attempts 
to repair it surgically.  

In this case, service connection was established for nose 
deformity in a January 1954 rating decision.  A noncompensable 
rating was assigned under diagnostic code 6502 that pertains to a 
deviated nasal septum.  This is the veteran's current rating.  
Past medical records do not take precedence over current findings 
in determining whether to increase a disability rating, although 
a rating specialist is directed to review the recorded history of 
disability to make a determination a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that he has nose bleeds and post nasal drip.  
The veteran reported in his June 1995 notice of disagreement that 
he had 4 unsuccessful plastic surgeries to correct his nasal 
defect.  The veteran explains in a December 1995 statement that a 
piece of rib was previously used at the bridge of his nose to 
correct his nasal defect; however, the current problem exists 
because of deterioration of that bone.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected respiratory disorders were changed during the 
course of the veteran's appeal.  Compare 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996), with 61 Fed.Reg. 46720-46731 (Sept. 
5, 1996), codified at 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1998).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply the 
one more favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 
Vet. App. at 312-13.  This determination depends on the facts of 
the particular case and therefore is made on a case-by-case 
basis.  VAOPGCPREC. 11-97 at 2.

The veteran has been evaluated under both criteria.  According to 
the provisions in effect since the September 1996 changes, the 
minimum compensable rating of 10 percent requires 50 percent 
obstruction of the nasal passage on both sides or completed 
obstruction on one side.  38 C.F.R. § 4.97, Code 6502 (1998).  
The provision in effect prior to the September 1996 modification, 
is less favorable in that it required marked interference with 
breathing space.  38 C.F.R. § 4.97, Code 6502 (1998).  

The preponderance of the evidence fails to show that the 
veteran's service connected nasal deformity is productive of 50 
percent obstruction of the nasal passages.  For example, mild 
nasal atrophy was observed at a September 1994 consultation.  In 
the report of April 1997 VA examination, the external nose 
revealed mild deformity with separation between the bone graft 
and nasal choanae.  The septum revealed a moderate deviation to 
the left.  The veteran was also found to have mild deformity.  
There was no obstruction observed.  In view of the foregoing, the 
preponderance of the evidence is against a compensable rating for 
a saddle deformity of the nose under the existing rating 
schedule.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
from reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating in 
the first instance prejudicial to the veteran, as the question of 
an extraschedular rating is a component of the appellant's claim 
and the appellant had full opportunity to present the increased-
rating claim before the RO.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case are 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  Although the veteran has 
required repeated medical attention over the years, he has not 
required frequent hospitalization for his service connected 
disability.  In March 1995 the veteran was hospitalized for 
anterior posterior left nasal bleeding.  No subsequent 
hospitalizations are indicated.  Furthermore, he has not 
demonstrated marked interference with his vocational activities.  
Consequently, consideration of an extraschedular rating is not 
indicated.  


ORDER

An increased (compensable) rating for a saddle deformity of the 
nose is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

